                                                                                            Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 1 of 24 Page ID #:2746



                                                                                                               1   ALAN J. KESSEL, Bar No. 130707
                                                                                                                   alan.kessel@troutman.com
                                                                                                               2   JEFFREY M. GOLDMAN, Bar No. 233840
                                                                                                                   jeffrey.goldman@troutman.com
                                                                                                               3   KEVIN A. CRISP, Bar No. 261023
                                                                                                                   kevin.crisp@troutman.com
                                                                                                               4   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                   lauren.grochow@troutman.com
                                                                                                               5   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                   5 Park Plaza, Suite 1400
                                                                                                               6   Irvine, CA 92614-2545
                                                                                                                   Telephone: 949.622.2700
                                                                                                               7   Facsimile: 949.622.2739
                                                                                                               8   Attorneys for Defendant
                                                                                                                   SMART KING LTD and Defendant and
                                                                                                               9   Counterclaimant FARADAY&FUTURE INC.
                                                                                                              10                        UNITED STATES DISTRICT COURT
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                              12                                 WESTERN DIVISION
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   HONG LIU,                                 Case No. 2:20-cv-08035-SVW-JPR
                                                                                                              14                  Plaintiff,                 Honorable Stephen V. Wilson
                                                                                                              15           v.                                DEFENDANTS
                                                                                                                                                             FARADAY&FUTURE INC. AND
                                                                                                              16   FARADAY&FUTURE INC.,                      SMART KING LTD.’S OPPOSITION
                                                                                                                   SMART KING LTD., JIAWEI                   TO PLAINTIFF HONG LIU’S EX
                                                                                                              17   WANG, and CHAOYING DENG,                  PARTE APPLICATION FOR
                                                                                                                                                             EXTENSION OF TIME TO
                                                                                                              18                  Defendants.                RESPOND TO DEFENDANTS’
                                                                                                                                                             MOTION FOR SUMMARY
                                                                                                              19                                             JUDGMENT
                                                                                                              20                                             Discovery Cutoff Date: April 23, 2021
                                                                                                                                                             Pre-Trial Conf:        Waived
                                                                                                              21                                             Trial Date:            June 8, 2021
                                                                                                              22
                                                                                                                   AND RELATED COUNTERCLAIM.
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   115560079
                                                                                                                                DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 2 of 24 Page ID #:2747



                                                                                                               1                                         TABLE OF CONTENTS
                                                                                                               2
                                                                                                                                                                                                                                   Page
                                                                                                               3
                                                                                                                   I.     INTRODUCTION ........................................................................................... 1
                                                                                                               4
                                                                                                                   II.    BACKGROUND ............................................................................................. 6
                                                                                                               5
                                                                                                                          A.      The Parties............................................................................................. 6
                                                                                                               6
                                                                                                                          B.      The Employment Agreement and Liu’s Ethical Violations ................. 6
                                                                                                               7
                                                                                                                          C.      Liu’s Complaint and Defendants’ Summary Judgment Motion ........... 7
                                                                                                               8
                                                                                                                          D.      Procedural History .............................................................................. 12
                                                                                                               9
                                                                                                                   III.   ARGUMENT ................................................................................................ 16
                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                          A.      The Court should deny the Application as there is no exigency ........ 16
                                                                                                              11
                                                                                                                          B.      No extraordinary relief is required because the Motion to
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                                  Dismiss is irrelevant, and there is no material outstanding
                                             5 PAR K PLA ZA




                                                                                                                                  discovery. ............................................................................................ 17
                                                              S U I T E 1400




                                                                                                              13
                                                                                                                          C.      The Application will Prejudice Defendants, but its denial would
                                                                                                              14                  not prejudice Liu in any way .............................................................. 19
                                                                                                              15   IV.    CONCLUSION ............................................................................................. 20
                                                                                                              16
                                                                                                              17
                                                                                                              18
                                                                                                              19
                                                                                                              20
                                                                                                              21
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                                                                           -i-
                                                                                                                                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 3 of 24 Page ID #:2748



                                                                                                               1                                           TABLE OF AUTHORITIES
                                                                                                               2
                                                                                                                                                                                                                                     Page(s)
                                                                                                               3   Cases
                                                                                                               4   BGJ Assocs. v. Wilson,
                                                                                                               5     113 Cal. App. 4th 1217 (2003) .......................................................................... 4, 7
                                                                                                               6   Doe v. United States,
                                                                                                               7     419 F.3d 1058 (9th Cir. 2005) ............................................................................. 14

                                                                                                               8   Foley v. Interactive Data Corp.,
                                                                                                                      47 Cal. 3d 654 (1988) .......................................................................................... 11
                                                                                                               9
                                                                                                              10   General Dynamics, Corp. v. Super. Ct.,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                     7 Cal. 4th 1164 (1994) .................................................................................. passim
                                                                                                              11
                                                                                                                   Gurvey v. Legend Films, Inc.,
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                     No. 3:09-cv-00942 AJB (BGS), 2012 WL 4061773 (S.D. Cal. Sep.
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13     14, 2012) ............................................................................................................ 4, 7
                                                                                                              14   Held & Hines LLP v. Hussain,
                                                                                                              15     No. 16-cv-5273 (JSR)(SN) 2018 WL 4233809 (S.D.N.Y. July 31,
                                                                                                                     2018) .................................................................................................................. 4, 7
                                                                                                              16
                                                                                                                   Jacobson v. Carlton Hair,
                                                                                                              17
                                                                                                                      No. CV 09-09377 MMM, 2011 WL 13112239 (C.D. Cal. Jan. 31,
                                                                                                              18      2011) .................................................................................................................... 11
                                                                                                              19   Mission Power Eng’g Co. v. Cont’l Cas. Co.,
                                                                                                              20     883 F. Supp. 488 (C.D. Cal. 1995) ................................................................ 16, 17

                                                                                                              21   Odish v. Cognitive Code Corp.,
                                                                                                                     No. CV 12-9069 FMO, 2015 WL 11347592 (C.D. Cal. May 27,
                                                                                                              22
                                                                                                                     2015) .................................................................................................................. 4, 7
                                                                                                              23
                                                                                                                   Olivo v. City of Vernon,
                                                                                                              24      No. B213984, 2010 WL 2958398 (Cal. App. July 29, 2010) ............................. 12
                                                                                                              25
                                                                                                                   Solin v. O’Melveny & Myers LLP,
                                                                                                              26      89 Cal. App. 4th 451 (2001) ................................................................................ 12
                                                                                                              27   Turner v. Anheuser-Busch, Inc.,
                                                                                                              28      7 Cal. 4th 1238 (1994) ......................................................................................... 11
                                                                                                                                                                                - ii -
                                                                                                                                       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 4 of 24 Page ID #:2749



                                                                                                               1                                         TABLE OF AUTHORITIES
                                                                                                               2                                               (continued)
                                                                                                                                                                                                                                 Page(s)
                                                                                                               3   Other Authorities
                                                                                                               4   California Rules of Professional Conduct 3-310, 3-300, and 4-200 ........................ 13
                                                                                                               5
                                                                                                                   Fed. R. Civ. P. 7(a) ................................................................................................... 14
                                                                                                               6
                                                                                                                   Local Rule 7-3 .................................................................................................... 12, 16
                                                                                                               7
                                                                                                               8   Local Rule 12(c) ....................................................................................................... 14

                                                                                                               9   New York Rules of Professional Conduct 1.7, 1.7, and 1.8..................................... 13
                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13
                                                                                                              14
                                                                                                              15
                                                                                                              16
                                                                                                              17
                                                                                                              18
                                                                                                              19
                                                                                                              20
                                                                                                              21
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                                                                             - iii -
                                                                                                                                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 5 of 24 Page ID #:2750



                                                                                                               1   I.      INTRODUCTION
                                                                                                               2           Plaintiff Hong Liu’s (“Liu”) Ex Parte Application for Extension of Time to
                                                                                                               3   Respond to Defendants Faraday&Future Inc. (“FF”) and Smart King Ltd.’s (“Smart
                                                                                                               4   King”; together with FF, “Defendants”) Motion for Summary Judgment
                                                                                                               5   (respectively, the “Summary Judgment Motion” and the “Application”) must be
                                                                                                               6   denied for each of the following, independently dispositive reasons:
                                                                                                               7           First, there is no emergency, and certainly not one that is not of Liu’s own
                                                                                                               8   making. Defendants first sent Liu meet and confer correspondence setting forth the
                                                                                                               9   grounds for, and stating their intention to file, the Summary Judgment Motion nearly
                                                                                                              10   a month ago on March 31, 2021. Then, on April 9, 2021, the parties met and
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   conferred telephonically, yet Liu’s counsel never once raised any issue regarding the
                                                                                                              12   Summary Judgment’s timing during that meet and confer. Nor did Liu raise any such
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   issue at all until yesterday, when for the very first time, Liu’s counsel suddenly and
                                                                                                              14   without any warning demanded that Defendants agree to continue the Summary
                                                                                                              15   Judgment Motion to some indeterminate date, the earliest of which would actually
                                                                                                              16   require this Court to hear the motion on the day before the first day of trial in this
                                                                                                              17   matter at the earliest. When Defendants pointed out the absurdity of Liu’s demand
                                                                                                              18   (as well as the various reasons detailed below as to why the Summary Judgment
                                                                                                              19   Motion’s current and properly noticed schedule presents no issues at any rate), at
                                                                                                              20   5:26 p.m. PT last night, Liu nevertheless emailed Defendants to give ex parte notice
                                                                                                              21   of the Application, forcing Defendants and this Court to once again waste time and
                                                                                                              22   resources responding to a non-existent “emergency” of Liu’s own imagination and
                                                                                                              23   making in the hope of obtaining a tactical advantage in this litigation.
                                                                                                              24           To that end, Liu not only purposely waited nearly a month before abruptly
                                                                                                              25   providing ex parte notice regarding his supposed issues with the Summary Judgment
                                                                                                              26   Motion’s timing, but he then proceeded to purposely wait until 11:20 p.m. PT last
                                                                                                              27   night to first serve his Application and supporting papers, which he obviously had
                                                                                                              28   been planning and preparing for at least 18 hours. Indeed, this is now the fourth time
                                                                                                                   115560079                                -1-
                                                                                                                                 DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 6 of 24 Page ID #:2751



                                                                                                               1   in just the past month that Liu has given ex parte notice late in the day on an issue
                                                                                                               2   for which there is no emergency. Accordingly, in addition to the absence of any
                                                                                                               3   “emergency” conceivably supporting the issuance of ex parte relief manifest from
                                                                                                               4   his own dilatory conduct and failure to raise any issue at all regarding the Summary
                                                                                                               5   Judgment Motion’s timing for nearly a month, Liu’s blatant gamesmanship and bad
                                                                                                               6   faith tactics further mandate denial of the Application, as well as subject Liu and his
                                                                                                               7   counsel to sanctions. See discussion, infra, at Section III.A. Defendants do not seek
                                                                                                               8   sanctions lightly, but it is clear that nothing else will stop Liu from continually
                                                                                                               9   abusing the ex parte process.
                                                                                                              10           Second, no extraordinary relief is needed. Nor is there any good cause for the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   requested extension. In yet again attempting to manufacture an emergency where
                                                                                                              12   none exists, Liu pretends that an extension regarding briefing on Summary Judgment
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   on Liu’s claims is somehow required because (1) the Court is set to hear his pending
                                                                                                              14   motion to dismiss Defendants’ counterclaims on May 3, 2021 and (2) he purportedly
                                                                                                              15   needs certain privileged documents to respond to the Summary Judgment Motion.
                                                                                                              16   Neither contention is supported by the facts or law.
                                                                                                              17           As to Liu’s pending motion to dismiss, it is irrelevant to the Summary
                                                                                                              18   Judgment Motion. While the Application vaguely asserts that the Court’s ruling on
                                                                                                              19   Liu’s motion to dismiss may somehow moot some parts of the Summary Judgment
                                                                                                              20   Motion, nowhere does it explain how a motion to dismiss Defendants’ counterclaims
                                                                                                              21   could possibly moot Summary Judgment on Liu’s claims. Nor could it have, as they
                                                                                                              22   are wholly separate claims which, procedurally, concern wholly separate judicial
                                                                                                              23   standards. Regardless, to the extent they concern similar issues of law, both motions
                                                                                                              24   are both pending before the same judge, so there is no risk of inconsistent orders. In
                                                                                                              25   fact, if anything, any overlap of issues should only serve to make Liu’s drafting of
                                                                                                              26   his Summary Judgment opposition that much easier. At any rate, the pending motion
                                                                                                              27   to dismiss Defendants’ counterclaim is a red herring and furnishes no basis
                                                                                                              28   whatsoever much less good cause for continuing the Summary Judgment hearing.
                                                                                                                   115560079                                -2-
                                                                                                                                 DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 7 of 24 Page ID #:2752



                                                                                                               1           As to Liu’s argument concerning certain privileged documents, as is evident
                                                                                                               2   on the Summary Judgment Motion’s face, there is no outstanding discovery
                                                                                                               3   whatsoever that could even conceivably be relevant to the clear reasons set forth in
                                                                                                               4   that Motion as to why judgment should be granted as a matter of law. In particular,
                                                                                                               5   controlling California state and federal law bar Liu—Defendants’ former in-house
                                                                                                               6   counsel—from pursuing a claim for wrongful termination where, as here, prosecution
                                                                                                               7   of that claim necessitates the disclosure of Defendants’ privileged information. See,
                                                                                                               8   e.g., General Dynamics, Corp. v. Super. Ct., 7 Cal. 4th 1164, 1190 (1994). As
                                                                                                               9   manifest by the claims in Liu’s complaint as well as his pilfering of Defendants’
                                                                                                              10   privileged and confidential documents and information and subsequent use of same
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   not only to draft his complaint but also to prosecute it, it is undisputed that Liu’s
                                                                                                              12   wrongful termination claim necessitates such an impermissible disclosure. Liu’s
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   very assertion in his Application that, in order to answer the Summary Judgment
                                                                                                              14   Motion, he must first receive such privileged information only further proves the
                                                                                                              15   point that this claim must be dismissed. The law thus mandates judgment on this
                                                                                                              16   claim as a matter of law.
                                                                                                              17           Further, the Summary Judgment Motion’s defenses to Liu’s breach of contract
                                                                                                              18   claim relate solely to Liu’s failures to: (1) advise Defendants in writing to seek and
                                                                                                              19   obtain independent counsel in connection with Liu’s negotiation of a business deal
                                                                                                              20   with his own client; (2) inform Defendants of the actual and reasonably foreseeable
                                                                                                              21   adverse consequences and material risks of that deal; (3) disclose to Defendants that
                                                                                                              22   he was negotiating the deal on his own behalf and for his own benefit and that he was
                                                                                                              23   not advising Defendants or otherwise providing them with the same legal advice he
                                                                                                              24   would have provided had Defendants been negotiating with a third party; (4) disclose
                                                                                                              25   in writing to Defendants his conflict of interest and obtain written consent to same;
                                                                                                              26   and (5) negotiate terms that were entirely fair and reasonable to his clients, i.e.,
                                                                                                              27   Defendants. Under these undisputed facts, controlling California state and federal
                                                                                                              28   law holds that Liu’s contract is voidable and cannot be legally enforced against
                                                                                                                   115560079                                -3-
                                                                                                                                 DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 8 of 24 Page ID #:2753



                                                                                                               1   Defendants, thus mandating judgment against Liu on his breach of contract
                                                                                                               2   claim. See, e.g., Cal. R. Prof. C. 3-300, 3-310, 4-200; N.Y. R. Prof. C. 1.5, 1.7, 1.8.
                                                                                                               3           What’s more, contrary to the Application’s assertion, Judge Rosenbluth has
                                                                                                               4   not issued a ruling regarding any such privileged documents relating to the
                                                                                                               5   employment agreement. In fact, and as Liu well knows, Judge Rosenbluth stayed
                                                                                                               6   any order on privilege at all to allow the parties to stipulate to limit the pleadings,
                                                                                                               7   after which she would revisit the privilege issues, including to limit the scope of any
                                                                                                               8   waiver as appropriate under the limited pleadings. The parties then stipulated to so
                                                                                                               9   limit the pleadings, and Judge Rosenbluth has set a hearing for April 29, 2021 to
                                                                                                              10   consider whether and how to limit any waiver.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11           Regardless, even assuming, arguendo, that Defendants had consulted with a
                                                                                                              12   lawyer in negotiating Liu’s employment agreement, such evidence—if it even
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   existed—would still be irrelevant to the Summary Judgment motion because, as a
                                                                                                              14   matter of law, it would not obviate the Liu’s undisputed violations of the relevant
                                                                                                              15   rules of professional conduct as a matter of law and would thus be entirely immaterial
                                                                                                              16   to, and irrelevant to, Defendants’ Summary Judgment Motion. See BGJ Assocs. v.
                                                                                                              17   Wilson, 113 Cal. App. 4th 1217, 1226–27 (2003) (expressly rejecting argument that
                                                                                                              18   independent counsel’s advice relieved attorney of consequences of failure to make
                                                                                                              19   mandatory disclosures and obtain written consent); Odish v. Cognitive Code Corp.,
                                                                                                              20   No. CV 12-9069 FMO (JCGx), 2015 WL 11347592, at *7-*8 (C.D. Cal. May 27,
                                                                                                              21   2015) (failure to provide necessary disclosures or obtain waivers sufficient by itself
                                                                                                              22   to render contract voidable as a matter of law); Gurvey v. Legend Films, Inc., No.
                                                                                                              23   3:09-cv-00942 AJB (BGS), 2012 WL 4061773, at *11 (S.D. Cal. Sep. 14, 2012)
                                                                                                              24   (same; applying both California and New York rules); Held & Hines LLP v. Hussain,
                                                                                                              25   No. 16-cv-5273 (JSR)(SN) 2018 WL 4233809, at *4 (S.D.N.Y. July 31, 2018) (claim
                                                                                                              26   that client consulted independent counsel does not abate the attorney’s “obligation to
                                                                                                              27   advise [the client] in writing that [it] should consider seeking independent legal
                                                                                                              28   advice before signing the agreement.”) (emphasis in original).
                                                                                                                   115560079                                -4-
                                                                                                                                 DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 9 of 24 Page ID #:2754



                                                                                                               1           As a result, regarding both the wrongful termination and breach of contract
                                                                                                               2   claim at issue in the Summary Judgment Motion, there is simply no relevant
                                                                                                               3   outstanding discovery. See discussion, infra, at Section III.B.
                                                                                                               4           Third, even if there were some relevant outstanding discovery—and there
                                                                                                               5   clearly is not—there can be no prejudice to Liu in denying the Application, whereas
                                                                                                               6   granting it will prejudice Defendants and needlessly waste the parties’ and the
                                                                                                               7   Court’s time and resources. As explained above, Defendants properly met and
                                                                                                               8   conferred on their Summary Judgment Motion and then filed it as late as possible in
                                                                                                               9   accordance with the Court’s scheduling order and motion calendar (the only
                                                                                                              10   alternative would have been to file it and have a hearing literally the day before trial).
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   As such, Liu cannot complain that it was filed too early. Nor can Liu complain that
                                                                                                              12   the issues raised in the Summary Judgment Motion are being addressed in summary
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   judgment rather than a pleading challenge. Defendants actually attempted to raise
                                                                                                              14   those very same issues on a motion for judgment on the pleadings, but Liu refused to
                                                                                                              15   allow Defendants to file such a motion while his motion to dismiss was pending. Of
                                                                                                              16   course, Liu’s contention that these issues could have been determined on a motion
                                                                                                              17   for judgment on the pleadings just further proves the point in fact that there is no, and
                                                                                                              18   could be no, outstanding relevant discovery.
                                                                                                              19           The further point remains that, if the Application is granted, the Summary
                                                                                                              20   Judgment Motion will not be heard until after the start of trial, which will improperly
                                                                                                              21   strip Defendants of their rights under the law, including but not limited to their rights
                                                                                                              22   to preserve their attorney-client privilege and confidentiality under General
                                                                                                              23   Dynamics, which expressly mandates that the Court first hear Defendants’ Motion
                                                                                                              24   for Summary Judgment on Liu’s improperly filed wrongful termination claim. The
                                                                                                              25   Court should not, and cannot, condone Liu’s blatant attempt to strip Defendants of
                                                                                                              26   those rights under the guise of needing the very documents he is prohibited from
                                                                                                              27   receiving or using to draft, much less prosecute, his claim, and he certainly should
                                                                                                              28
                                                                                                                   115560079                                  -5-
                                                                                                                                 DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 10 of 24 Page ID
                                                                                                                                               #:2755


                                                                                                                1   not be permitted to do it on ex parte notice where there is no emergency, only his
                                                                                                                2   own transparent and improper gamesmanship. See discussion, infra, at Section III.C.
                                                                                                                3           At bottom, and as is evident from each of the foregoing reasons, the
                                                                                                                4   Application is factually and legally baseless, and it represents a sanctionable and
                                                                                                                5   repeated misuse of the ex parte process by Liu, all of which Defendants’ counsel
                                                                                                                6   fully explained in two emails yesterday evening. The Application therefore should
                                                                                                                7   be denied, and the Court should award Defendants its costs and fees in opposing it.
                                                                                                                8   II.     BACKGROUND
                                                                                                                9           A.   The Parties
                                                                                                               10           Liu was a New York attorney and partner at Mayer Brown LLP (“Mayer”) in
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   or around October 2017. (Dkt. 95 [Second Amended Counterclaim] at ¶ 1.) FF was
                                                                                                               12   and is an electric car company headquartered in Los Angeles. (Id. at ¶¶ 13, 17.)
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   Smart King is FF’s indirect parent company. (Id. at ¶ 40.)
                                                                                                               14           B.   The Employment Agreement and Liu’s Ethical Violations
                                                                                                               15           While at Mayer, FF retained Liu as its attorney, which attorney-client
                                                                                                               16   relationship was memorialized in an engagement agreement dated October 20, 2017
                                                                                                               17   that was signed by Liu on Mayer’s behalf. (Id. at ¶ 2.) Despite Liu representing FF
                                                                                                               18   in various legal matters, on or about January 25, 2018, Liu solicited from and
                                                                                                               19   obtained an employment agreement with FF and Smart King (the “Employment
                                                                                                               20   Agreement”), and a related Directors Compensation Agreement from a principal of
                                                                                                               21   FF and Smart King. (Id. at ¶ 4.) In so doing, Liu violated his ethical duties to his
                                                                                                               22   client by failing to: (i) advise his client in writing to obtain independent counsel;
                                                                                                               23   (ii) inform his client of all existing and potential conflicts; and (iii) obtain informed,
                                                                                                               24   written consent as to such conflicts. He also negotiated unfair, unreasonable and
                                                                                                               25   unconscionable terms, including grossly excessive fees in the form of $8 million cash
                                                                                                               26   plus 2% ownership of the company (which would currently be valued at about $80
                                                                                                               27   million), both of which were guaranteed even if Liu was immediately terminated and
                                                                                                               28   even if a court expressly found that Liu had breached his fiduciary duties. (Id. at ¶¶
                                                                                                                    115560079                                  -6-
                                                                                                                                  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 11 of 24 Page ID
                                                                                                                                               #:2756


                                                                                                                1   76-91.)
                                                                                                                2           C.    Liu’s Complaint and Defendants’ Summary Judgment Motion
                                                                                                                3           FF terminated Liu’s employment in February 2019 after having paid him more
                                                                                                                4   than $1.8 million in compensation. (Dkt. 1 [Compl.] at ¶ 86.)
                                                                                                                5           First, in his complaint, Liu seeks to enforce the Employment Agreement over
                                                                                                                6   Defendants’ objection and receive some eight-figures in further alleged cash
                                                                                                                7   compensation as well as stock options allegedly owed to him. (Id. at ¶¶ 109-116.)
                                                                                                                8   Defendants’ moved for Summary Judgment on Liu’s breach of the Employment
                                                                                                                9   Agreement claim because it is rescindable and voidable due to Liu’s undisputed
                                                                                                               10   failures (i) advise his client in writing to obtain independent counsel; (ii) inform his
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   client of all existing and potential conflicts; and (iii) obtain informed, written consent
                                                                                                               12   as to such conflicts. (Dkt. 131-1 [Summary Judgment Mot.] at pp. 11-19; citing, inter
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   alia, Cal. R. Prof. C. 3-300, 3-310, 4-200; N.Y. R. Prof. C. 1.5, 1.7, 1.8.)
                                                                                                               14           Moreover, as explained in the Summary Judgment Motion, and again
                                                                                                               15   yesterday in two emails to Liu’s counsel, even assuming, arguendo, that Defendants
                                                                                                               16   had consulted with a lawyer in negotiating Liu’s Employment Agreement, such
                                                                                                               17   evidence—if it even existed—would nevertheless be irrelevant to the Summary
                                                                                                               18   Judgment motion because, as a matter of law, it would not obviate Liu’s undisputed
                                                                                                               19   violations of the relevant rules of professional conduct as a matter of law and would
                                                                                                               20   thus be entirely immaterial to, and irrelevant to, Defendants’ Summary Judgment
                                                                                                               21   Motion. (Dkt. 131-1 [Summary Judgment Mot.] at p. 18; citing, inter alia, BGJ
                                                                                                               22   Assocs., 113 Cal. App. 4th at 1226–27 (expressly rejecting the argument that
                                                                                                               23   independent counsel’s advice relieved attorney of consequences of failure to make
                                                                                                               24   mandatory disclosures and obtain written consent); Odish, 2015 WL 11347592, at
                                                                                                               25   *7-*8 (failure to provide necessary disclosures or obtain waivers sufficient by itself
                                                                                                               26   to render contract voidable as a matter of law); Gurvey, 2012 WL 4061773, at*11
                                                                                                               27   (same; applying both California and New York rules); Held & Hines, 2018 WL
                                                                                                               28   4233809, at *4 (claim that client consulted independent counsel does not abate the
                                                                                                                    115560079                                  -7-
                                                                                                                                  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 12 of 24 Page ID
                                                                                                                                               #:2757


                                                                                                                1   attorney’s “obligation to advise [the client] in writing that [it] should consider
                                                                                                                2   seeking independent legal advice before signing the agreement”) (emphasis in
                                                                                                                3   original).
                                                                                                                4           Liu has not disputed, and in fact cannot dispute, these binding legal authorities
                                                                                                                5   repeatedly cited to his counsel. Thus, as a matter of undisputed law, there is no, and
                                                                                                                6   can be no, outstanding discovery relevant to, much less material to, the legal defenses
                                                                                                                7   at issue in the Summary Judgment Motion.
                                                                                                                8           Second, Liu’s complaint further asserts that FF wrongfully terminated his
                                                                                                                9   employment in retaliation for Liu reporting “compliance issues and violations of law”
                                                                                                               10   supposedly occurring at the Company. (Dkt. 1 [Compl.] at ¶¶ 131-35.) Liu’s own
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   complaint, and his and his counsel’s admitted conduct in this lawsuit, however, make
                                                                                                               12   clear and confirm that Liu must—and already has repeatedly attempted to—
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   improperly use Defendants’ privileged information to allege and prosecute his
                                                                                                               14   wrongful termination claim. Liu’s claim is expressly predicated on his purported
                                                                                                               15   reporting of “compliance issues and violations of law” to FF management in his
                                                                                                               16   capacity as FF’s Global General Counsel, thereby placing those privileged
                                                                                                               17   communications (as well as FF’s other privileged information concerning those
                                                                                                               18   alleged “issues” and “violations”) at the heart of the Complaint’s retaliatory
                                                                                                               19   discharge claim. (Id. at ¶ 5 (alleging Liu was “stripped of his authority and then
                                                                                                               20   terminated” because he “proactively took steps to ensure Faraday’s compliance with
                                                                                                               21   applicable law, including by seeking [internal] investigations”); ¶ 63 (admitting Liu
                                                                                                               22   had responsibility for “overseeing a wide range of sensitive regulatory and
                                                                                                               23   compliance matters” as in-house counsel); ¶ 69 (alleging Liu “repeatedly advised”
                                                                                                               24   FF to cease “illegal, discriminatory” behavior and “worked with and directed
                                                                                                               25   Faraday’s legal department” in that regard); ¶ 71 (alleging Liu directed the FF “legal
                                                                                                               26   department” to “investigate complaints”); ¶ 75 (alleging Liu “actively instructed the
                                                                                                               27   legal department to issue memoranda and other communications” regarding FF’s
                                                                                                               28   legal compliance); ¶ 83 (quoting Liu’s letter to management accusing FF of
                                                                                                                    115560079                                  -8-
                                                                                                                                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 13 of 24 Page ID
                                                                                                                                               #:2758


                                                                                                                1   retaliating against him for “directly express[ing] [his] views . . . on how to best
                                                                                                                2   comply with laws”); ¶¶ 132-133 (alleging Liu was terminated in retaliation for
                                                                                                                3   reporting “serious compliance issues and violations of law”).)
                                                                                                                4           Additionally, in recently producing 62 of Defendants’ privileged attorney-
                                                                                                                5   client documents totaling 308 pages that he illicitly pilfered from the Company, Liu
                                                                                                                6   revealed—for the very first time—that he and his counsel have wrongfully possessed
                                                                                                                7   and used Defendants’ privileged written materials since the inception of this lawsuit
                                                                                                                8   (the “Illicit Privileged Materials”). (Decl. of Kevin A. Crisp (“Crisp Decl.”) at
                                                                                                                9   ¶ 10.) The Illicit Privileged Materials retained and possessed by Liu and his counsel
                                                                                                               10   include:
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11        Drafts of company policies prepared by FF’s other in-house legal counsel, and
                                                                                                               12           not by Liu himself;
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA




                                                                                                                         A document disclosing FF’s legal strategy vis-à-vis its sales model;
                                                              S U I T E 1400




                                                                                                               13
                                                                                                               14        Drafts of Board of Director meeting minutes prepared by counsel and
                                                                                                               15           disclosing privileged information presented to FF’s Board;
                                                                                                               16        Legal memoranda prepared by FF’s in-house counsel for review and
                                                                                                               17           consideration by FF’s senior executives;
                                                                                                               18        Email communications with FF’s outside legal counsel regarding FF’s Series
                                                                                                               19        A financing transaction, and FF’s related legal dispute and litigation, with
                                                                                                               20           Evergrande;
                                                                                                               21        Text message and email correspondence between Liu, FF employees, and
                                                                                                               22           outside counsel regarding requests for, and the provision of legal advice
                                                                                                               23           regarding, corporate governance issues;
                                                                                                               24        Emails between FF’s employees, in-house counsel, and outside counsel
                                                                                                               25           regarding labor and employment issues involving the WARN Act, alleged
                                                                                                               26           sexual harassment complaints, furloughs, and investigations;
                                                                                                               27        Email correspondence and draft documents exchanged with outside counsel
                                                                                                               28           relating to FF’s Employee Stock Option Plan;
                                                                                                                    115560079                                -9-
                                                                                                                                  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 14 of 24 Page ID
                                                                                                                                               #:2759


                                                                                                                1        Emails reflecting FF seeking legal advice from in-house regarding the
                                                                                                                2           recording of company meetings;
                                                                                                                3        Email chains containing legal advice from outside counsel concerning banking
                                                                                                                4           laws;
                                                                                                                5        An email from an FF employee seeking legal advice regarding how to respond
                                                                                                                6           to meeting comments;
                                                                                                                7        An email summarizing work performed by FF’s in-house legal department;
                                                                                                                8           and
                                                                                                                9        A presentation to FF’s management regarding the company’s key legal
                                                                                                               10           strategies and the status of various legal matters.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   (Id.) Unsurprisingly, the above-listed Illicit Privileged Materials exclusively relate
                                                                                                               12   to Liu’s wrongful termination claim, insofar as they supposedly evidence the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   purported “compliance issues and violations of law” that Liu allegedly reported to
                                                                                                               14   FF management prior to his termination. (Compl. ¶ 132.) Further, and consistent
                                                                                                               15   with the gravamen of Liu’s wrongful termination claim, Liu and his counsel have
                                                                                                               16   admittedly and improperly used Defendants’ privileged information to prosecute
                                                                                                               17   Liu’s Complaint, manifest from the following facts:
                                                                                                               18        During the April 13, 2021 deposition of FF employee Qing Ye, Liu’s counsel
                                                                                                               19           attempted to introduce and question the witness with the Illicit Privileged
                                                                                                               20           Materials—namely, a privileged communication between FF and its legal
                                                                                                               21           counsel containing legal advice regarding corporate governance, relevant only
                                                                                                               22           to Liu’s wrongful termination claim;
                                                                                                               23        In response to his attempted introduction of Illicit Privileged Materials,
                                                                                                               24           Defendants’ attorney admonished Liu’s counsel that such unauthorized
                                                                                                               25           possession and use of Defendants’ privileged materials not only violates the
                                                                                                               26           attorney-client privilege, but also subjects Liu’s counsel to disqualification
                                                                                                               27           under governing California law;
                                                                                                               28
                                                                                                                    115560079                                  - 10 -
                                                                                                                                    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 15 of 24 Page ID
                                                                                                                                               #:2760


                                                                                                                1        The next day, during the April 14, 2021 deposition of FF employee Chaoying
                                                                                                                2           Deng, Liu’s counsel once again attempted to question the witness with Illicit
                                                                                                                3           Privileged Materials—namely, a privileged communication between FF and
                                                                                                                4           its outside legal counsel concerning FF’s financial position; and
                                                                                                                5        In response to FF’s attorney’s objection and demand that all Illicit Privileged
                                                                                                                6           Materials be immediately returned and/or destroyed, Liu’s attorney not only
                                                                                                                7           unequivocally admitted, but also expressly reconfirmed, Liu’s intention to
                                                                                                                8           continue to use FF’s privileged information “in support of” the Complaint’
                                                                                                                9           “claim for retaliation.”
                                                                                                               10   (Crisp Decl. at ¶ 11.)
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11           Defendants moved for summary judgment on Liu’s improperly-filed wrongful
                                                                                                               12   termination claim because California state and federal court law clearly forbid this
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   type of generic wrongful termination claim by Defendants’ former in-house counsel
                                                                                                               14   and preclude Liu from establishing the claim via Defendants’ privileged and
                                                                                                               15   confidential information. See, e.g., General Dynamics, 7 Cal. 4th at 1191 (a claim
                                                                                                               16   for wrongful termination by in-house counsel based on “disagreements over policy”
                                                                                                               17   are “not actionable,” and in-house counsel “bears the burden of establishing” a
                                                                                                               18   discharge in violation of an “ethical norm” benefiting “the public at large,” not just
                                                                                                               19   the attorney and client); Turner v. Anheuser-Busch, Inc., 7 Cal. 4th 1238, 1256-57
                                                                                                               20   (1994) (affirming summary judgment against plaintiff alleging wrongful discharge
                                                                                                               21   where the plaintiff (i) alleged he was terminated due to “his complaints and expressed
                                                                                                               22   opposition” to the employer’s violation of “internal policies [and] the provisions of
                                                                                                               23   its agreements with others[,]” and (ii) asserted only “vague charge[s] of ‘Alcohol,
                                                                                                               24   Tobacco and Firearms laws’ violations [] unaccompanied by citations to specific
                                                                                                               25   statutory or constitutional provisions.”); Foley v. Interactive Data Corp., 47 Cal. 3d
                                                                                                               26   654, 669-71 (1988) (“there is no substantial public policy prohibiting an employer
                                                                                                               27   from discharging an employee” for internally reporting “information relevant to his
                                                                                                               28   employer’s interest”); Jacobson v. Carlton Hair, No. CV 09-09377 MMM (FMOx),
                                                                                                                    115560079                                - 11 -
                                                                                                                                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 16 of 24 Page ID
                                                                                                                                               #:2761


                                                                                                                1   2011 WL 13112239, at *29 (C.D. Cal. Jan. 31, 2011) (granting summary judgment
                                                                                                                2   against plaintiff alleging wrongful discharge in violation of public policy where he
                                                                                                                3   failed to identify “the specific statute(s) or constitutional provision(s) on which he
                                                                                                                4   base[d] his” discharge claim).
                                                                                                                5           Indeed, this black letter law extends to, and mandates dismissal, when the
                                                                                                                6   disclosure of privileged information is—as Liu has repeatedly admitted, including in
                                                                                                                7   the Application here—necessary to defend against an attorney’s claim. See, e.g.,
                                                                                                                8   Solin v. O’Melveny & Myers LLP, 89 Cal. App. 4th 451, 454, 457, 466-67 (2001)
                                                                                                                9   (recognizing “there can be no balancing of the attorney client privilege against the
                                                                                                               10   right to prosecute a lawsuit to redress a legal wrong,” and affirming dismissal of case
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   under General Dynamics where the action was “incapable of complete resolution
                                                                                                               12   without breaching the attorney-client privilege” because the defendant “could not
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   effectively defend the action without disclosing” privileged information); Olivo v.
                                                                                                               14   City of Vernon, No. B213984, 2010 WL 2958398, at *9, *15 (Cal. App. July 29,
                                                                                                               15   2010) (the “principle” that “an attorney plaintiff may not prosecute a lawsuit if in
                                                                                                               16   doing so client confidences would be disclosed” has been “explicitly extended” to
                                                                                                               17   “the defense of [] a lawsuit[,]” so that dismissal is required if an employer “would be
                                                                                                               18   required to rely on [privileged information] in mounting its defense.”).
                                                                                                               19           As with Liu’s ethical violations, Liu has not disputed, and in truth cannot
                                                                                                               20   dispute, these binding legal authorities repeatedly cited to his counsel. As such, there
                                                                                                               21   is no outstanding discovery for Liu to obtain related to the Summary Judgment
                                                                                                               22   Motion. Quite the contrary, the very point of these authorities is that the Court must
                                                                                                               23   dismiss Liu’s wrongful termination without him getting any such discovery.
                                                                                                               24           D.    Procedural History
                                                                                                               25           Nearly a month-and-a-half ago, on March 15, 2021, Defendants sent
                                                                                                               26   correspondence to Liu’s counsel seeking to institute the Local Rule 7-3 meet-and-
                                                                                                               27   confer process in connection with Defendants’ contemplated Motion for Judgment
                                                                                                               28   on the Pleadings (“MJOP”). (Crisp Decl. at ¶ 2.) As set forth in that correspondence,
                                                                                                                    115560079                                - 12 -
                                                                                                                                  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 17 of 24 Page ID
                                                                                                                                               #:2762


                                                                                                                1   among other things, Liu’s claims for breach of the Employment Agreement and
                                                                                                                2   wrongful termination were legally specious in light of, among other things, Liu’s
                                                                                                                3   violations of the governing Rules of Professional Conduct, and his deficiently
                                                                                                                4   pleaded, unsupportable claims. Specifically, as established in that letter:
                                                                                                                5        Liu’s Breach of Contract claim fails because Liu failed to allege compliance
                                                                                                                6           with New York Rules of Professional Conduct 1.7, 1.7, and 1.8, as well as with
                                                                                                                7           California Rules of Professional Conduct 3-310, 3-300, and 4-200, and
                                                                                                                8           therefore failed to plead the existence of a legally enforceable contract between
                                                                                                                9           Liu, FF, and Smart King under governing law; and
                                                                                                               10        Liu’s wrongful termination in violation of public policy claim fails because:
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11           (i) he failed to allege any statutory or constitutional provision giving rise to a
                                                                                                               12           fundamental public policy; (ii) he failed to allege the facts required for an in-
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13           house attorney to assert a wrongful termination claim required by General
                                                                                                               14           Dynamics Corporation v. Superior Court, 7 Cal. 4th 1164, 1189-90 (1994);
                                                                                                               15           and (iii) he cannot maintain this claim without violating his ethical obligations
                                                                                                               16           to FF. In fact, “the in-house counsel who publicly exposes the client’s secrets
                                                                                                               17           will usually find no sanctuary in the courts[,]” and where, as here, “the
                                                                                                               18           elements of a wrongful discharge in violation of fundamental public policy
                                                                                                               19           claim cannot, for reasons peculiar to the particular case, be fully established
                                                                                                               20           without breaching the attorney-client privilege, the suit must be dismissed in
                                                                                                               21           the interest of preserving the privilege.” Id. at 1190.1
                                                                                                               22   (Crisp Decl. ¶ 2.)
                                                                                                               23           In his response, Liu did not address any of the foregoing points, but rather
                                                                                                               24
                                                                                                                    1
                                                                                                                     Although General Dynamics makes clear that a challenge based on its grounds is
                                                                                                               25
                                                                                                                    “rarely, if ever” appropriate at the pleading stage—thus necessitating an improperly
                                                                                                               26   sued defendant to assert affirmative defenses relating to the legitimacy of the
                                                                                                                    plaintiff’s termination, and to conduct discovery to determine whether the claim can
                                                                                                               27
                                                                                                                    be established via non-privileged information—Defendants nevertheless sought to
                                                                                                               28   challenge this claim on pleading grounds in order to bring the matter to closure.
                                                                                                                    115560079                                  - 13 -
                                                                                                                                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 18 of 24 Page ID
                                                                                                                                               #:2763


                                                                                                                1   stated that, “a motion under Rule 12(c) may filed only ‘[a]fter the pleadings are
                                                                                                                2   closed.’” Fed. R. Civ. P. 12(c). Because Rule 7(a) of the Federal Rules of Civil
                                                                                                                3   Procedure designates a counterclaim as a pleading, the Ninth Circuit holds that, for
                                                                                                                4   the purposes of Rule 12(c), the pleadings are closed only when the counterclaim too
                                                                                                                5   is closed. See Doe v. United States, 419 F.3d 1058, 1061 (9th Cir. 2005).” (Crisp
                                                                                                                6   Decl. at ¶ 3.) Liu thereafter proceeded to claim that, “in the event that Plaintiff moves
                                                                                                                7   to dismiss some or all of Defendants’ new-fangled counterclaims, the pleadings will
                                                                                                                8   be closed only after the Court resolves that motion, subject to Plaintiff’s having filed
                                                                                                                9   his reply brief.” (Id.)
                                                                                                               10           Put simply, once Liu realized that his meritless claims would be challenged,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   he decided to keep the pleadings open with a motion to dismiss in order to prevent
                                                                                                               12   the Court from the voiding his ill-gotten Employment Agreement on Defendants’
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   MJOP as required under governing law. Thus, on April 5, 2021, Liu filed his
                                                                                                               14   currently pending Motion to Dismiss. (Dkt. 108 [Mot. to Dismiss].) Notably,
                                                                                                               15   however, and by definition, Liu’s Motion to Dismiss Defendants’ counterclaims has
                                                                                                               16   nothing to do with Defendants’ Summary Judgment Motion on Liu’s claims which
                                                                                                               17   raises the very same legal defenses set out in Defendants’ meet and confer letter
                                                                                                               18   regarding MJOP, but that Defendants were forced to file on summary judgment
                                                                                                               19   because Liu would not agree to allow the filing of an MJOP. (Crisp Decl. at ¶ 4.)
                                                                                                               20           To that end, Defendants sent Liu a further meet and confer correspondence
                                                                                                               21   setting forth those same grounds for, and stating their intention to file, the Summary
                                                                                                               22   Judgment Motion nearly a month ago on March 31, 2021. (Id. at ¶ 5.) On April 9,
                                                                                                               23   2021, the parties met and conferred telephonically, yet Liu’s counsel never once
                                                                                                               24   raised any issue regarding the Summary Judgment’s timing during that meet and
                                                                                                               25   confer. (Id. at ¶ 6.) Nor did Liu raise any such issue at all until yesterday, when for
                                                                                                               26   the very first time, Liu’s counsel suddenly and without any warning demanded that
                                                                                                               27   Defendants agree to continue the Summary Judgment Motion to some indeterminate
                                                                                                               28   date, the earliest of which would actually require this Court to hear the motion on the
                                                                                                                    115560079                                 - 14 -
                                                                                                                                  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 19 of 24 Page ID
                                                                                                                                               #:2764


                                                                                                                1   day before the first day of trial in this matter, if even by then. (Id.) When Defendants
                                                                                                                2   refused, at 5:26 p.m. PT last night, Liu emailed Defendants to give ex parte notice of
                                                                                                                3   the Application. (Id.)
                                                                                                                4           Defendants’ counsel responded immediately that they were disappointed that,
                                                                                                                5   for the fourth time in just the past month, Liu had given ex parte notice late in the
                                                                                                                6   day on an issue for which there simply is no emergency, at least none that is not of
                                                                                                                7   Liu’s own making.2 (Id.) Further, Defendants’ counsel noted they will oppose on
                                                                                                                8   the grounds detailed above as well as the grounds that there is no emergency, and
                                                                                                                9   that they will also ask the court to enter sanctions for Liu’s repeated violations of the
                                                                                                               10   ex parte rules. (Id.) Defendants’ counsel also asked when they could expect to
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   receive Liu’s ex parte papers. Liu then waited over five hours—until after 11:00 p.m.
                                                                                                               12   PT last night—to even reply, and even then, Liu failed to respond to any of
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   Defendants’ points, and merely stated that they would file their papers before
                                                                                                               14   midnight. (Id.)
                                                                                                               15           Contrary to the Application’s assertion, Judge Rosenbluth has not issued a
                                                                                                               16   ruling regarding any such privileged documents relating to the employment
                                                                                                               17   agreement. (Id. at ¶ 7, Exs. 4-5.) In fact, and as Liu well knows but attempts to bury
                                                                                                               18   in a footnote in the Application, Judge Rosenbluth stayed any order on privilege at
                                                                                                               19   all to allow the parties to stipulate to limiting the pleadings, after which she would
                                                                                                               20   revisit the privilege issues, including to limit the scope of any waiver as appropriate
                                                                                                               21   under the limited pleadings. (Id., Ex. 4.) The parties then stipulated to so limit the
                                                                                                               22   pleadings, and Judge Rosenbluth has set a hearing for April 29, 2021 to consider
                                                                                                               23   whether and how to limit any waiver. (Id. at ¶ 8.)
                                                                                                               24
                                                                                                               25   2
                                                                                                                      Indeed, independent of the fact that there is no evidence that could contradict Liu’s
                                                                                                               26   ethical failings in connection with his breach of contract claim, Liu has indisputably
                                                                                                                    known for five and a half weeks about the General Dynamics and privilege issues
                                                                                                               27
                                                                                                                    yet chose to do nothing about it until last week when it sought a waiver determination
                                                                                                               28   from Magistrate Judge Rosenbluth.
                                                                                                                    115560079                                 - 15 -
                                                                                                                                  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 20 of 24 Page ID
                                                                                                                                               #:2765


                                                                                                                1           Finally, and notably, Liu has repeatedly violated the Court’s local rules by
                                                                                                                2   failing to timely meet and confer under Local Rule 7-3 on three separate occasions
                                                                                                                3   and by, as noted above, giving ex parte notice late in the day for the fourth time in
                                                                                                                4   the just the past month regarding matters where there is no emergency. (Id. at ¶ 9.)
                                                                                                                5   In addition, on April 15, 2021, Judge Rosenbluth sanctioned Liu for his discovery
                                                                                                                6   misconduct, including his improper refusals to produce documents. (Id.)
                                                                                                                7   III.    ARGUMENT
                                                                                                                8           A.      The Court should deny the Application as there is no exigency
                                                                                                                9           Ex parte relief is expressly reserved for emergency circumstances
                                                                                                               10   necessitating extraordinary relief, as confirmed by this Court’s New Case Order, and
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   by governing Central District Court law. See Dkt. No. 55 (“This Court only allows
                                                                                                               12   ex parte applications when extraordinary relief is necessary.”); In Re: Intermagnetics
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   Am., Inc., 101 Bankr. 191, 193 (C.D. Cal. 1989) (“Ex parte applications are not
                                                                                                               14   intended to save the day for parties who have failed to present requests when they
                                                                                                               15   should have, and should not be used as a way to ‘cut in line’ ahead of those litigants
                                                                                                               16   awaiting determination of their properly noticed and timely filed motions.”). Indeed,
                                                                                                               17   “[l]awyers must understand that filing an ex parte motion” is “the equivalent of
                                                                                                               18   standing in a crowded theater and shouting, ‘Fire!’ There had better be a
                                                                                                               19   fire.” Mission Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal.
                                                                                                               20   1995).       But there is no emergency here, and this fact, by itself, requires the
                                                                                                               21   Application’s denial.
                                                                                                               22           Liu waited nearly a full month before suddenly and without any warning
                                                                                                               23   seeking the Court’s intervention here, and the only explanation for that delay is that
                                                                                                               24   he is seeking to prejudice Defendants in light of the many other pre-trial matters to
                                                                                                               25   which they are attending. Even then, as explained below, he missed the mark,
                                                                                                               26   because there is no need whatsoever for the relief he seeks. Instead, he arbitrarily
                                                                                                               27   demanded that the Court intervene on an ex parte basis now without any explanation
                                                                                                               28   as to why he could not have raised his purported issues earlier or as to why
                                                                                                                    115560079                                 - 16 -
                                                                                                                                    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 21 of 24 Page ID
                                                                                                                                               #:2766


                                                                                                                1   Defendants and the Court must be forced, for the fourth time now, to answer his
                                                                                                                2   demands in less than 24 hours. Equally pernicious, Liu clearly waited until he had
                                                                                                                3   prepared his papers before even telling Defendants yesterday evening—for the very
                                                                                                                4   first time—that he was even contemplating seeking such relief, must less that he was
                                                                                                                5   moving within hours on an ex parte basis. Then he ignored Defendants for another
                                                                                                                6   five hours, and even then, he never answered the clear reasons why such relief is
                                                                                                                7   unwarranted, instead he simply filed his ex parte motion just before midnight. See
                                                                                                                8   facts and authorities discussed, supra, at Section II.D.
                                                                                                                9           This is the precise situation contemplated by In re: Intermagnetics Am., Inc. in
                                                                                                               10   which ex parte relief must not only be denied, but sanctions should be imposed. Id.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   (“Ex parte applications are not intended to save the day for parties who have failed
                                                                                                               12   to present requests when they should have, and should not be used as a way to ‘cut
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   in line’ ahead of those litigants awaiting determination of their properly noticed and
                                                                                                               14   timely filed motions.”) Defendants’ counsel do not request sanctions lightly, but
                                                                                                               15   Liu’s serial abuse of the ex parte process simply must stop.
                                                                                                               16           B.    No extraordinary relief is required because the Motion to Dismiss
                                                                                                               17                 is irrelevant, and there is no material outstanding discovery.
                                                                                                               18           No extraordinary relief is needed, much less warranted, and there is no good
                                                                                                               19   cause for the requested extension. In once again attempting to manufacture an
                                                                                                               20   emergency where none exists, Liu complains that, absent an extension: (1) the Court
                                                                                                               21   might hear his pending motion to dismiss Defendants’ counterclaims on May 3, 2021,
                                                                                                               22   the same date his opposition to the Summary Judgment is due under the Court’s
                                                                                                               23   standard notice procedures; and (2) he purportedly needs some privileged documents
                                                                                                               24   to respond to the Summary Judgment Motion that the law bars him from receiving in
                                                                                                               25   the first instance. Neither assertion is supported by the facts or law much less
                                                                                                               26   supports ex parte extraordinary relief.
                                                                                                               27           First, Liu’s pending motion to dismiss is, by definition, irrelevant to the
                                                                                                               28   Summary Judgment Motion. Tellingly, nowhere does the Application explain how
                                                                                                                    115560079                                 - 17 -
                                                                                                                                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 22 of 24 Page ID
                                                                                                                                               #:2767


                                                                                                                1   a motion to dismiss Defendants’ counterclaims could possibly moot Summary
                                                                                                                2   Judgment on Liu’s claims, nor could it have, as they are wholly separate claims, and
                                                                                                                3   as a matter of procedure, they concern distinct judicial standards. At any rate, to the
                                                                                                                4   extent they concern similar issues of law, so there is no risk of inconsistent orders as
                                                                                                                5   this Court will decide both motions, and if anything, any overlapping legal issues
                                                                                                                6   should serve to ease Liu’s drafting of his opposition. In short, the pending motion to
                                                                                                                7   dismiss Defendants’ counterclaim provides no basis at all, much less good cause, for
                                                                                                                8   continuing Summary Judgment.
                                                                                                                9           Second, as is plain by the Summary Judgment Motion itself, there is no—and
                                                                                                               10   can be no—outstanding discovery that could possibly be relevant to the Motion.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   Specifically, the law bars Liu, as Defendants’ former counsel, from pursuing a claim
                                                                                                               12   for wrongful termination where, as here, prosecution of that claim necessitates the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   disclosure of Defendants’ privileged information. See, e.g., General Dynamics, 7
                                                                                                               14   Cal. 4th at 1190. And it is undisputed that Liu’s wrongful termination claim
                                                                                                               15   necessitates such an impermissible disclosure. Indeed, the Application itself and the
                                                                                                               16   relief it seeks—a continuation of Summary Judgment so that he may obtain The Illicit
                                                                                                               17   Privileged Materials—only further proves the point that this claim must be dismissed.
                                                                                                               18   The law thus mandates judgment on this claim as a matter of law, and the purportedly
                                                                                                               19   outstanding discovery that Liu contends he must first receive is actually prohibited
                                                                                                               20   as a matter of law.
                                                                                                               21           Moreover, the defenses to Liu’s breach of contract claim at issue in the
                                                                                                               22   Summary Judgment relate solely to his failures to: (1) advise Defendants in writing
                                                                                                               23   to seek and obtain independent counsel in connection with Liu’s negotiation of a
                                                                                                               24   business deal with his own client; (2) inform Defendants of the actual and reasonably
                                                                                                               25   foreseeable adverse consequences and material risks of that deal; (3) disclose to
                                                                                                               26   Defendants that he was negotiation the deal on his own behalf and for his own benefit
                                                                                                               27   and that he was not advising Defendants or otherwise providing them with the same
                                                                                                               28   legal advice he would have provided had Defendants been negotiating with a third
                                                                                                                    115560079                                - 18 -
                                                                                                                                  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 23 of 24 Page ID
                                                                                                                                               #:2768


                                                                                                                1   party; (4) disclose in writing to Defendants his conflict of interest and obtain written
                                                                                                                2   consent to same; and (5) negotiate terms that were entirely fair and reasonable to his
                                                                                                                3   clients, Defendants. Under these undisputed facts Liu’s Employment Agreement is
                                                                                                                4   voidable and cannot be legally enforced against Defendants as a matter of law. Liu
                                                                                                                5   has not produced any evidence to support his compliance with any of these bright-
                                                                                                                6   line obligations, nor do Defendants have any documents that establish Liu’s
                                                                                                                7   compliance any of the foregoing. Put simply, discovery is simply not an issue here.
                                                                                                                8           Even more, and contrary to the Application’s assertion, Judge Rosenbluth has
                                                                                                                9   not issued a ruling regarding any such privileged documents relating to the
                                                                                                               10   employment agreement. Rather, Judge Rosenbluth stayed any order on privilege at
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   all to allow the parties to stipulate to limit the pleadings, after which she would revisit
                                                                                                               12   the privilege issues, including to limit the scope of any waiver as appropriate under
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   the limited pleadings. The parties have in fact so stipulated to so limit the pleadings,
                                                                                                               14   and Judge Rosenbluth has set a hearing for April 29, 2021 to consider whether and
                                                                                                               15   how to limit any waiver in accordance with that stipulation.
                                                                                                               16           Consequently, regarding both the wrongful termination and breach of contract
                                                                                                               17   claims at issue in the Summary Judgment Motion, there is no relevant outstanding
                                                                                                               18   discovery, and there is therefore no good cause for continuing Summary Judgment.
                                                                                                               19   See facts and authorities discussed, supra, at Section II.C.
                                                                                                               20           C.    The Application will Prejudice Defendants, but its denial would
                                                                                                               21                 not prejudice Liu in any way
                                                                                                               22           Even if there were some good cause—and there clearly is not—there can be
                                                                                                               23   no prejudice to Liu in denying the Application, but granting it will not only prejudice
                                                                                                               24   Defendants. Defendants met and conferred on their Summary Judgment Motion
                                                                                                               25   nearly a month ago and then literally filed it as late as possible in accordance with
                                                                                                               26   the Court’s scheduling order and motion calendar. As such, Liu’s complaint that it
                                                                                                               27   was filed too early in the litigation fall utterly flat.
                                                                                                               28           Nor can Liu complain that the issues raised in the Summary Judgment Motion
                                                                                                                    115560079                                   - 19 -
                                                                                                                                  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 136 Filed 04/28/21 Page 24 of 24 Page ID
                                                                                                                                               #:2769


                                                                                                                1   are being addressed on summary judgment rather than a motion for judgment on the
                                                                                                                2   pleadings because, as explained above, Defendants actually tried to raise those very
                                                                                                                3   same issues on a motion for judgment on the pleadings to seek an earlier
                                                                                                                4   determination, but Liu refused to allow Defendants to file such a motion while his
                                                                                                                5   irrelevant motion to dismiss was pending.
                                                                                                                6           Most importantly, though, if the Application is granted, the Summary
                                                                                                                7   Judgment Motion will not be heard until the day before the start of trial, which will
                                                                                                                8   improperly strip Defendants of their rights under the law, including but not limited
                                                                                                                9   to their rights to preserve their attorney-client privilege and confidentiality under
                                                                                                               10   General Dynamics, which expressly mandates that the Court first hear Defendants’
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   Motion for Summary Judgment on Liu’s improperly filed wrongful termination
                                                                                                               12   claim. The Court must therefore deny the Application. See facts and authorities
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   discussed, supra, at Section II.D.
                                                                                                               14   IV.     CONCLUSION
                                                                                                               15           Liu presents yet another paradigm case for when to deny ex parte relief. There
                                                                                                               16   is no emergency, no extraordinary relief is required much less warranted, and the
                                                                                                               17   Application’s granting will prejudice Defendants while Liu faces no prejudice at all
                                                                                                               18   from the its denial. The facts and law therefore mandate the Application’s denial,
                                                                                                               19   and Defendants respectfully request that the Court further award its reasonable costs
                                                                                                               20   and fees in opposing the meritless Application, especially in light of Liu’s serial
                                                                                                               21   abuses of the ex parte process.
                                                                                                               22   Dated: April 28, 2021                       Respectfully submitted,
                                                                                                               23                                               TROUTMAN PEPPER HAMILTON
                                                                                                                                                                SANDERS LLP
                                                                                                               24
                                                                                                                                                                By: /s/ Kevin A. Crisp
                                                                                                               25                                                 Kevin A. Crisp
                                                                                                                                                                  Attorneys for Defendant
                                                                                                               26                                                 SMART KING LTD. and Defendant
                                                                                                                                                                  and Counterclaimant
                                                                                                               27                                                 FARADAY&FUTURE INC.
                                                                                                               28
                                                                                                                    115560079                                - 20 -
                                                                                                                                  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION
